Exhibit 10.5

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is between Christian D. Burger (“Executive”) and Labor Ready,
Inc. or the Labor Ready, Inc. subsidiary employing Executive (“Labor Ready” or
“Company”), and is effective as of December 31, 2006.


I.      COMPENSATION AND POSITION.


A.    EMPLOYMENT.


EXECUTIVE HAS SERVED IN A MANAGEMENT OR EXECUTIVE CAPACITY WITH LABOR READY,
INC. SINCE AUGUST 18, 2003 AND AS OF THE DATE OF THIS AGREEMENT SERVES IN THE
ROLE OF SENIOR VICE PRESIDENT, OPERATIONS.  IN THIS CAPACITY, EXECUTIVE HAS
SERVED A KEY ROLE ON THE EXECUTIVE TEAM AND HAS HAD COMPANY-WIDE MANAGEMENT
RESPONSIBILITY, INCLUDING RESPONSIBILITY FOR AFFILIATES OF LABOR READY. 
EXECUTIVE WISHES TO CONTINUE EMPLOYMENT WITH LABOR READY AND LABOR READY WISHES
TO CONTINUE TO EMPLOY EXECUTIVE AS SENIOR VICE PRESIDENT, OPERATIONS UNDER THE
TERMS AND CONDITIONS STATED IN THIS AGREEMENT.  ADDITIONALLY, EXECUTIVE HAS HAD
AND IS EXPECTED TO CONTINUE TO HAVE ACCESS TO CONFIDENTIAL AND PROPRIETY
INFORMATION OF LABOR READY WHICH IS VITAL TO THE ABILITY OF LABOR READY AND ITS
AFFILIATES TO COMPETE IN ALL OF ITS LOCATIONS.  EXECUTIVE’S ENTERING INTO THIS
AGREEMENT IS A CONDITION OF CONTINUED EMPLOYMENT AND CONTINUED ACCESS TO SUCH
MATERIALS.  VALUABLE CONSIDERATION, INCLUDING THE MUTUAL COVENANTS AND PROMISES
CONTAINED HEREIN, INCLUDING, WITHOUT LIMIT, THE TERMS OF SECTION II(A)(2), IS
PROVIDED TO EXECUTIVE TO ENTER THIS AGREEMENT, THE SUFFICIENCY OF WHICH IS
EXPRESSLY ACKNOWLEDGED.


B.    EFFECTIVE DATE.


THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL BECOME EFFECTIVE AS OF THE DATE
WRITTEN ABOVE, PROVIDED THAT EXECUTIVE HAS VOLUNTARILY ACCEPTED AND EXECUTED
LABOR READY’S NON-COMPETITION AGREEMENT (PROVIDED HEREWITH).  ACCEPTANCE AND
EXECUTION OF LABOR READY’S NON-COMPETITION AGREEMENT IS A CONDITION OF CONTINUED
EMPLOYMENT AND IS A CONDITION PRECEDENT TO THE ENFORCEABILITY OF THIS AGREEMENT.


C.    COMPENSATION.


EXECUTIVE’S COMPENSATION, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, IS AS FOLLOWS:

1.             Annual Base Salary.  Executive will receive a salary in the gross
amount of $250,000.00 per year.  This position is a salaried position which is
exempt under the Fair Labor Standards Act and relevant state law. This salary is
in compensation for all work performed by Executive.  Executive warrants and
acknowledges that Executive is not entitled to “overtime” pay.  Company may
withhold from any amounts payable under this Agreement all federal, state, city
or other taxes as Company is required to withhold pursuant to any applicable
law, regulation or ruling and other customary and usual deductions.

2.             Bonus. Subject to the conditions set forth below, Executive will
be eligible for a bonus, under and subject to the bonus plan in effect for
executives for the relevant year (“Bonus Plan”).  Executive must be employed by
Labor Ready on date of payment and have met all of


--------------------------------------------------------------------------------


the requirements of the Bonus Plan to receive the bonus.  The Bonus Plan and all
aspects of bonus compensation may be changed at the discretion of the
Compensation Committee and/or the Board of Directors.

3.             Equity Awards.  Executive will be eligible for awards in
accordance with any applicable equity plan approved by the Compensation
Committee, provided that any equity awards shall be subject to the discretion of
the Compensation Committee and/or the Board of Directors.


D.    BENEFITS.

1.             General.  Executive shall be entitled to all benefits offered
generally to executives of Company.

2.             Health & Welfare Benefits.  Executive and Executive’s family may
participate in benefits starting the first month after Executive’s first 90 days
of employment under this Agreement, subject to plan terms and conditions,
including eligibility requirements.

3.             Vacation.  Executive shall be entitled each year during
Executive’s employment to vacation days, during which time Executive’s
compensation shall be paid in full, in accordance with policies in effect for
executives to be established by the Company from time to time.


II.    TERMS AND CONDITIONS.


A.    EMPLOYMENT AT WILL.

1.             Company and Executive agree that Executive’s employment is not
for any specific or minimum term or duration, and that subject to Section
II(A)(2) of this Agreement, the continuation of Executive’s employment is
subject to the mutual consent of Company and Executive, and that it is
terminable at will, meaning that either Company or Executive may terminate the
employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind.  Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement, and
that Executive may not rely on any future representations to the contrary,
whether written or verbal, express or implied, by any statement, conduct,
policy, handbook, guideline or practice of Labor Ready or its employees or
agents.  Nothing in this Agreement creates any right, contract or guarantee of
continued or a length of term period of employment or gives Executive the right
to any particular level of compensation or benefits and nothing in this
Agreement should be construed as such.  The parties agree that any decision
maker who is charged with reviewing disputes surrounding Executive’s employment
shall reject any legal theory, whether in law or in equity, that is claimed to
alter at-will employment, unless such theory cannot be waived as a matter of
law.

2.             (a)           In the event of termination of Executive’s
employment for any or no reason or with or without Cause, by either Company or
Executive, or if Executive’s employment ends due to the death or disability of
Executive, Executive shall be paid unpaid wages and unused vacation earned
through the termination date.

2


--------------------------------------------------------------------------------


(b)           Provided that Executive’s employment does not end due to
Executive’s death or disability, if Labor Ready terminates Executive’s
employment without Cause as defined in this Agreement, or Executive terminates
employment with Good Reason as defined in this Agreement, subject to the
conditions set forth below, in addition to the amounts described in Sections
II(A)(2)(a) and VI H. Executive shall be provided with the following as the sole
remedy for such termination, subject to withholding:

(i)            separation payments for twelve (12) months from the termination
date at the base monthly salary in effect for Executive on the termination date,
with the actual period of receipt of such payments being referred to as the
“Severance Period”, provided, however, that if at the time of the Executive’s
termination of employment the Executive is considered a “specified employee”
subject to the required six-month delay in benefit payments under Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended, then the
separation payments that would otherwise have been paid within the first six (6)
months after the Executive’s termination of employment shall instead be paid in
a single lump sum on (or within 15 days after) the six-month anniversary of such
termination of employment.  Payments for the remaining six (6) months shall be
made monthly after such six-month anniversary; and

(ii)           accelerated vesting in any previously awarded stock options,
restricted stock and other equity awards as if Executive had worked for the
Company for twelve (12) months after Executive’s termination date, provided that
any options or other equity awards that are not exercised within the time
periods for exercise set forth in the applicable plan, sub-plan or grant
agreement, shall expire in accordance with the terms of such plan, sub-plan or
grant agreement, as this accelerated vesting will not extend or otherwise delay
the time period for exercising an option or other equity award.


(C)           AS A CONDITION PRECEDENT TO BEING ENTITLED TO RECEIVE THE BENEFITS
SET FORTH IN SECTION II(A)(2)(B), WITHIN TWENTY-ONE (21) DAYS OF EXECUTIVE’S
TERMINATION, EXECUTIVE MUST (I) SIGN AND DELIVER AND THEREAFTER NOT REVOKE A
RELEASE IN THE FORM OF EXHIBIT A TO THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS
OR A FORM OTHERWISE ACCEPTABLE TO COMPANY; (II) BE AND REMAIN IN FULL COMPLIANCE
WITH ALL PROVISIONS OF SECTION III AND IV OF THIS AGREEMENT; AND (III) BE AND
REMAIN IN FULL COMPLIANCE WITH LABOR READY’S NON-COMPETITION AGREEMENT AND ANY
OTHER COVENANTS WITH COMPANY ENTERED INTO BY EXECUTIVE.   COMPANY SHALL HAVE NO
OBLIGATION TO MAKE ANY PAYMENTS OR PROVIDE ANY BENEFITS TO THE EXECUTIVE
HEREUNDER UNLESS AND UNTIL THE EFFECTIVE DATE OF THE WAIVER AND RELEASE
AGREEMENT, AS DEFINED THEREIN.

3.             (a)           For the purpose of this Agreement, “Cause,” as used
herein, means any of the following (alone or in combination):

(1)           Executive is convicted of or takes a plea of nolo contendere to a
crime involving dishonesty, fraud or moral turpitude;

(2)           Executive has engaged in any of the following: (i) fraud,
embezzlement, theft or other dishonest acts, (ii) unprofessional conduct, (iii)
gross negligence related to the business or (iv) other conduct that is
materially detrimental to the business as determined in the reasonable business
judgment of Company;

(3)           Executive materially violates a significant Company policy (as
they may be amended from time to time), such as policies required by the
Sarbanes-Oxley Act, Company’s Drug Free Workplace Policy or Company’s EEO
policies, and does not cure such violation (if curable) within twenty (20) days
after written notice from Company;

3


--------------------------------------------------------------------------------


(4)           Executive willfully takes any action that materially damages the
assets (including tangible and intangible assets, such as name or reputation) of
Company;

(5)           Executive fails to perform Executive’s duties in good faith or
Executive persistently fails to perform Executive’s duties, and does not cure
such failures within ten (10) days after written notice from Company or, if
notice and cure have previously taken place regarding a similar failure to
perform, if the circumstance recurs;

(6)           Executive uses or discloses (or allows others to use or disclose)
Confidential Information, as defined in this Agreement, without authorization;
or

(7)           Executive breaches this Agreement in any material respect and does
not cure such breach (if curable) within twenty (20) days after written notice
from Company or, if notice and cure have previously taken place regarding a
similar breach, if a similar breach recurs.

(b)           For the purpose of this Agreement, “Good Reason,” as used herein,
means:

(1) any material breach of this Agreement by Company which, if curable, has not
been cured within twenty (20) days after Company has been given written notice
of the need to cure the breach;

(2) a substantial reduction of responsibilities assigned to Executive, provided
that Company fails to remedy such reduction within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same; or

(3) a reduction in Executive’s base salary, other than as part of an
across-the-board salary reduction generally imposed on executives of Company,
provided that Company fails to remedy such reduction(s) within twenty (20) days
after being provided written notice thereof from Executive that Executive
objects to the same.

A termination of employment by the Executive for one of the reasons set forth in
Section II. 3(b) (1) — (3) above will not constitute “Good Reason” unless,
within the 60-day period immediately following the occurrence of such Good
Reason event, Executive has given written notice to Company specifying in
reasonable detail the event or events relied upon for such termination and
Company has not remedied such event or events within twenty (20) days of the
receipt of such notice.


B.    DISPUTE RESOLUTION; ARBITRATION; EXIGENT RELIEF.

Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act.  Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity.  Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect.  The award entered by the

4


--------------------------------------------------------------------------------


arbitrator will be based solely upon the law governing the claims and defenses
pleaded, and will be final and binding in all respects.  Judgment on the award
may be entered in any court having jurisdiction.  In any such arbitration,
neither Executive nor Company shall be entitled to join or consolidate claims in
arbitration or arbitrate any claim as a representative or member of a class. 
Company agrees to pay for the arbiter’s fees where required by law.  In any
claim or jurisdiction where this agreement to arbitrate is not enforced, Company
and Executive waive any right either may have to bring or join a class action or
representative action, and further waive any right either may have under statute
or common law or any other legal doctrine to a jury trial.

Notwithstanding any other provisions of this Agreement regarding dispute
resolution, including this Section II B, Executive agrees that Executive’s
violation or breach, or threatened violation or breach, of any provision of
Section III of this Agreement (“Confidential Information”) and/or Executive’s
violation or breach, or threatened violation or breach, of other provisions of
this Agreement which otherwise place Company in peril that cannot be readily
remedied by monetary damages, would cause Company irreparable harm which would
not be adequately compensated by monetary damages and that a temporary and/or
preliminary or permanent injunction may be granted by any court or courts having
jurisdiction (subject to the venue provision of Section VI F.), restraining the
Executive from violation or breach of the terms of this Agreement.  The
preceding sentence shall not be construed to limit Company from any other relief
or damages to which it may be entitled as a result of the Executive’s breach of
any provision of this Agreement.


C.    DUTY OF LOYALTY.

Executive agrees to devote all time that is reasonably necessary to execute and
complete Executive’s duties to Company.  During the time necessary to execute
Executive’s duties, Executive agrees to devote Executive’s full and undivided
time, energy, knowledge, skill and ability to Company’s business, to the
exclusions of all other business and sideline interests.  Because of the
agreement in the preceding sentence, during Executive’s employment with Company,
Executive also agrees not to be employed or provide any type of services,
whether as an advisor, consultant, independent contractor or otherwise in any
capacity elsewhere unless first authorized, in writing, by a proper
representative of Company.  In no event will Executive allow other activities to
conflict or interfere with Executive’s duties to Company.  Executive agrees to
faithfully and diligently perform all duties to the best of Executive’s
ability.  Executive recognizes that the services to be rendered under this
Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such service for
Company.  Upon request, Executive agrees to provide Company with any information
which Executive possesses and which will be of benefit to Company.  Executive
agrees to perform Executive’s duties in a careful, safe, loyal and prudent
manner.  Executive agrees to conduct him/herself in a way which will be a credit
to Labor Ready’s reputation and interests, and to otherwise fulfill all
fiduciary and other duties Executive has to Company.

Executive represents and warrants that Executive has been in full compliance
with all prior covenants Executive has entered into protecting Labor Ready’s
Confidential Information.


D.    REIMBURSEMENT.

If Executive ever possesses or controls any Labor Ready funds (including without
limitation cash and travel advances, overpayments made to Executive by Labor
Ready, amounts received by Executive due to Labor Ready’s error, unpaid credit
or phone charges, excess sick or

5


--------------------------------------------------------------------------------


vacation pay, or any debt owed Labor Ready for any reason, including misuse or
misappropriation of company assets), Executive will remit them to Labor Ready
corporate headquarters in Tacoma, Washington daily for the entire period of
Executive’s possession or control of such Labor Ready funds unless directed
otherwise in writing.  At any time upon request, and at the time when
Executive’s employment ends for any reason, even without request, Executive
shall fully and accurately account to Labor Ready for any Labor Ready funds and
other property in Executive’s possession or control.  If Executive fails to do
so, Executive hereby authorizes Company (subject to any limitations under
applicable law) to make appropriate deductions from any payment otherwise due
Executive (including without limitation, Executive’s paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to Company.


E.    BACKGROUND INVESTIGATION AND REVIEW OF COMPANY PROPERTY.

1.             Executive agrees that at any time during employment Company may,
subject to any applicable legal requirements, investigate Executive’s background
for any relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years.  Executive shall sign any and all
documents necessary for Company to conduct such investigation.  For this
purpose, Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful.  Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Labor Ready’s drug and alcohol policy.  Executive
understands that failure to comply with Labor Ready’s policies, including its
drug and alcohol policies, may result in termination of employment.

2.             Executive acknowledges and agrees that unless otherwise expressly
prohibited by law, Company has the complete right to review, inspect and monitor
all Company property, including, without limitation, email, voicemail, and
computer property of Company, and to review, inspect and monitor Executive’s use
of the internet or other computer related transmission of information,
including, without limitation, the identity and use of USB and other computer
related drives.  Executive acknowledges that Executive has no expectation of
privacy in Company’s property, including, without limitation, email, voicemail,
and computer property.


III.   CONFIDENTIAL INFORMATION.


A.    NON-DISCLOSURE AND NON-USE AND OTHER PROTECTION OF CONFIDENTIAL
INFORMATION.


1.             IN CONNECTION WITH EXECUTIVE’S DUTIES, EXECUTIVE MAY HAVE ACCESS
TO SOME OR ALL OF LABOR READY’S “CONFIDENTIAL INFORMATION,” WHETHER ORIGINAL,
DUPLICATED, COMPUTERIZED, MEMORIZED, HANDWRITTEN, OR IN ANY OTHER FORM, AND ALL
INFORMATION CONTAINED THEREIN, INCLUDING, WITHOUT LIMITATION: (A) THE IDEAS,
METHODS, TECHNIQUES, FORMATS, SPECIFICATIONS, PROCEDURES, DESIGNS, STRATEGIES,
SYSTEMS, PROCESSES, DATA AND SOFTWARE PRODUCTS WHICH ARE UNIQUE TO LABOR READY;
(B) ALL OF LABOR READY’S BUSINESS PLANS,  PRESENT, FUTURE OR POTENTIAL CUSTOMERS
OR CLIENTS (INCLUDING THE NAMES, ADDRESSES AND ANY OTHER INFORMATION CONCERNING
ANY CUSTOMER OR CLIENT), MARKETING, MARKETING STRATEGIES, PRICING AND FINANCIAL
INFORMATION, RESEARCH, TRAINING, KNOW-HOW, OPERATIONS, PROCESSES, PRODUCTS,
INVENTIONS, BUSINESS PRACTICES, DATABASES AND INFORMATION CONTAINED THEREIN, ITS
WAGE RATES, MARGINS, MARK-UPS, FINANCES, BANKING, BOOKS, RECORDS, CONTRACTS,
AGREEMENTS, PRINCIPALS, VENDORS, SUPPLIERS, CONTRACTORS, EMPLOYEES, APPLICANTS,
CANDIDATES, SKILL SETS OF APPLICANTS, SKILL SETS OF CANDIDATES, MARKETING
METHODS, COSTS, PRICES,

6


--------------------------------------------------------------------------------



PRICE STRUCTURES, METHODS FOR CALCULATING AND/OR DETERMINING PRICES, CONTRACTUAL
RELATIONSHIPS, BUSINESS RELATIONSHIPS, COMPENSATION PAID TO EMPLOYEES AND/OR
CONTRACTORS, AND/OR OTHER TERMS OF EMPLOYMENT, EMPLOYEE EVALUATIONS, AND/OR
EMPLOYEE SKILL SETS; (C) THE CONTENT OF ALL OF LABOR READY’S OPERATIONS, SALES
AND TRAINING MANUALS; (D) ALL OTHER INFORMATION NOW IN EXISTENCE OR LATER
DEVELOPED WHICH IS SIMILAR TO THE FOREGOING; (E) ALL INFORMATION WHICH IS MARKED
AS CONFIDENTIAL OR EXPLAINED TO BE CONFIDENTIAL OR WHICH, BY ITS NATURE, IS
CONFIDENTIAL OR OTHERWISE CONSTITUTES THE INTELLECTUAL PROPERTY OR PROPRIETARY
INFORMATION OF LABOR READY; AND/OR (F) ANY OF LABOR READY’S “TRADE SECRETS”. 
FOR THE PURPOSES OF THIS SECTION III, ALL REFERENCES TO, AND AGREEMENTS
REGARDING, CONFIDENTIAL INFORMATION OR CONFIDENTIAL INFORMATION OF LABOR READY
ALSO APPLY TO CONFIDENTIAL INFORMATION BELONGING TO ANY AFFILIATE OF LABOR
READY, AND TO ANY CONFIDENTIAL OR PROPRIETARY INFORMATION OF THIRD PARTY CLIENTS
THAT LABOR READY HAS AN OBLIGATION TO KEEP CONFIDENTIAL.  EXECUTIVE’S COVENANTS
IN THIS SECTION III SHALL PROTECT AFFILIATES AND CLIENTS OF LABOR READY TO THE
SAME EXTENT THAT THEY PROTECT LABOR READY. CONFIDENTIAL INFORMATION SHALL NOT
INCLUDE ANY PORTION OF THE FOREGOING WHICH (I) IS OR BECOMES GENERALLY AVAILABLE
TO THE PUBLIC IN ANY MANNER OR FORM THROUGH NO FAULT OF EMPLOYEE, OR (II) IS
APPROVED FOR EMPLOYEE’S DISCLOSURE OR USE BY THE EXPRESS WRITTEN CONSENT OF THE
CHIEF EXECUTIVE OFFICER OF LABOR READY, INC.

2.             Executive agrees and acknowledges that all Confidential
Information is to be held in confidence and is the sole and exclusive property
of Labor Ready and/or its affiliates or clients.  Executive recognizes the
importance of protecting the confidentiality and secrecy of Confidential
Information.  Executive agrees to use Executive’s best efforts to protect
Confidential Information from unauthorized disclosure to others.  Executive
understands that protecting Confidential Information from unauthorized
disclosure is critically important to Labor Ready’s success and competitive
advantage, and that the unauthorized use or disclosure of Confidential
Information would greatly damage Labor Ready.  Executive recognizes and agrees
that taking and using Confidential Information, including trade secrets, by
memory is no different from taking it on paper or in some other tangible form,
and that all of such conduct is prohibited.  Executive agrees that, prior to use
or disclosure, Executive will request clarification from Labor Ready’s legal
department if Executive is at all uncertain as to whether any information or
materials are “Confidential Information.”

3.             During Executive’s employment and in perpetuity after the
termination of Executive’s employment for any or no cause or reason, Executive
agrees:  (a) not to use (or allow others to wrongfully use) any Confidential
Information for the benefit of any person (including, without limitation,
Executive’s benefit) or entity other than Labor Ready; and (b) not to, except as
necessary or appropriate for Executive to perform Executive’s job
responsibilities, disclose (or allow others to wrongfully disclose) any
Confidential Information to others or download or make copies of any
Confidential Information without Company’s written consent, or remove any such
records from the offices of Labor Ready except for the sole purpose of
conducting business on behalf of Labor Ready.   If at any time Executive ever
believes that any person has received or disclosed or intends to receive or
disclose Confidential Information without Company’s consent, Executive agrees to
immediately notify Company.

4.             At any time during Executive’s employment upon Company’s request,
and at the end of Executive’s employment with Company, even without Company’s
request, Executive covenants, agrees to, and shall immediately return to Labor
Ready, at its headquarters in Tacoma, Washington, all Confidential Information
as defined herein, and all other material and records of any kind concerning
Labor Ready’s business, and all other property of Company that Executive may
possess or control.

7


--------------------------------------------------------------------------------


5.             At all times, Executive agrees not to directly or indirectly
take, possess, download, allow others to take or possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Labor
Ready’s Confidential Information or other property, other than in the normal
course of business.

6.             Executive agrees that these covenants are necessary to protect
Company’s Confidential Information, and Company’s legitimate business interests
(including, without limitation, the confidentiality of Labor Ready’s business
information and other legitimate interests), in view of Executive’s key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information.  Company and Executive agree that
the provisions of this Section III do not impose an undue hardship on Executive
and are not injurious to the public; that they are necessary to protect the
business of Company and its affiliates and clients; that the nature of
Executive’s responsibilities with Company under this Agreement and Executive’s
former responsibilities with Company provide and/or have provided Executive with
access to Confidential Information that is valuable and confidential to Company;
that Company would not continue to employ Executive if Executive did not agree
to the provisions of this Section III; that this Section III is reasonable in
its terms and that sufficient consideration supports this Agreement, including,
without limit, this Section III.

7.             The covenants set forth above are independent of any other
provision of this Agreement.  Executive agrees that they will be enforceable
whether or not Executive has any claim against Company.  Executive and Company
agree that this Agreement should be interpreted in the way that provides the
maximum protection to Company’s Confidential Information.

8.             Executive acknowledges that if Executive violates any of the
foregoing covenants, the damage to Company will be such that Company is not
likely to be made whole with a monetary award.  Therefore, Executive agrees that
if Executive violates or threatens to violate any such covenant, Company will be
entitled to a temporary restraining order, a preliminary injunction and/or a
permanent injunction, in addition to any and all other legal or equitable
remedies available under law and equity.

9.             Executive represents and warrants that Executive has been in full
compliance with the provisions protecting Labor Ready’s Confidential Information
as set forth in any previous agreement with the Company, as well as all other
terms and conditions of any previous agreement with the Company.


B.    OTHER EMPLOYERS AND OBLIGATIONS.

1.             Executive represents to Company that Executive is not subject to
any restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive’s obligations under this Agreement. 
Executive agrees to notify Executive’s supervisor promptly in the event
Executive or other employees is/are solicited for employment by any competitor
of Labor Ready.

2.             Executive warrants that Executive’s employment with Company will
not violate any contractual obligations with other parties.  Executive will not
use during Executive’s employment with Company nor disclose to Company any
confidential or proprietary information or trade secrets from any former or
current employers, principals, partners, co-venturers,

8


--------------------------------------------------------------------------------


customers or suppliers, and will not bring onto Company’s premises any
unpublished document or any property belonging to any such person or entities
without their consent.  Executive will honor any non-disclosure, proprietary
rights, or other contractual agreements with any other person or entity and has
disclosed to Company any such agreements that may bear on employment with
Company.  Executive agrees to tell any prospective new employer about this
Agreement and its terms.


IV.   ASSIGNMENT OF INVENTIONS.

A.            Inventions Assignment.

Executive will make prompt and full disclosure to Company, will hold in trust
for the sole benefit of Company, and does assign exclusively to Company all
right, title and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material and trade secrets
(collectively herein “Inventions”) that Executive solely or jointly may
conceive, develop, author, reduce to practice or otherwise produce during
Executive’s employment with Company.

B.            Outside Inventions.

Executive’s obligation to assign shall not apply to any Invention about which
Executive can prove all the following:  (a) it was developed entirely on
Executive’s own time; (b) no equipment, supplies, facility, services or trade
secret information of Labor Ready was used in its development; (c) it does not
relate (i) directly to the business of Labor Ready or its affiliates or (ii) to
the actual or demonstrably anticipated business, research or development of
Labor Ready or its affiliates; and (d) it does not result from any work
performed by Executive for Labor Ready or its affiliates.  Executive shall
attach a list of all existing Inventions meeting these requirements to this
Agreement.


V.    COMPLIANCE WITH LAWS AND LABOR READY’S CODE OF CONDUCT AND CORPORATE
GOVERNANCE GUIDELINES.

A.            Commitment to Compliance.

Company is committed to providing equal employment opportunity for all persons
regardless of race, color, gender, creed, religion, age, marital or family
status, national origin, citizenship, mental or physical disabilities, veteran
status, ancestry, citizenship, HIV or AIDS, sexual orientation,
on-the-job-injuries, or the assertion of any other legally enforceable rights,
or other protected status under applicable law.  Equal opportunity extends to
all aspects of the employment relationship, including hiring, transfers,
promotions, training, termination, working conditions, compensation, benefits,
and other terms and conditions of employment.  Company is likewise committed to
ensuring that employees are accurately paid for all hours worked.

B.            Duty to Comply with the Law.

Executive agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws and
wage and hour laws.  Executive agrees to and shall immediately notify Company if
Executive becomes aware of a violation of

9


--------------------------------------------------------------------------------


the law, or suspects a violation of the law has or will occur.  Executive
acknowledges that Executive may be held personally liable for intentional
violations.

C.            Duty to Comply with Labor Ready’s Code of Conduct, and Corporate
Governance Guidelines.

Executive acknowledges and agrees that it is Executive’s duty to be familiar
with Labor Ready’s Code of Conduct and Labor Ready’s Corporate Governance
Guidelines, and to comply with all of their respective provisions.


VI.   MISCELLANEOUS.


A.    INTEGRATION.

Except with respect to Labor Ready’s Non-Competition Agreement, and the Change
in Control Agreement, (i) no promises or other communications made by either
Company or Executive are intended to be, or are, binding unless they are set
forth in this Agreement; and (ii) this Agreement contains the entire agreement
between the parties and replaces and supersedes any prior agreements, including
previous employment agreement(s). This Agreement may not be modified except by a
written instrument signed by an appropriate officer of Company and by
Executive.  This Agreement will be binding upon Executive’s heirs, executors,
administrators and other legal representatives.


B.    CHOICE OF LAW.

Company and Executive agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles.


C.    NO WAIVER.

If Company waives any condition or term of this Agreement, Company is not
waiving any other condition or term, nor is Company waiving any rights with
respect to any future violation of the same condition or term.  If Company
chooses to refrain from enforcing any condition or term, Company does not intend
to waive the right to do so.


D.    SEVERABILITY.

The provisions of this Agreement are intended to be severable from each other. 
No provision will be invalid because another provision is ruled invalid or
unenforceable.  If any provision in this Agreement is held to be unenforceable
in any respect, such unenforceability shall not affect any other provision of
this Agreement and shall be re-written to provide the maximum effect consistent
with the intent of the provision.


E.    ASSIGNMENT.

Company reserves the right to assign this Agreement to its affiliates, an
affiliated company or to any successor in interest to Company’s business without
notifying Executive, and Executive hereby consents to any such assignment.  All
terms and conditions of this Agreement will remain in effect following any such
assignment.

10


--------------------------------------------------------------------------------



F.    VENUE AND CONSENT TO JURISDICTION.

Where the parties have mutually waived their right to arbitration in writing or
have not yet sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of Company, venue for any legal action in connection with this
Agreement will be limited exclusively to the Washington State Superior Court for
Pierce County, or the United States District Court for the Western District of
Washington at Tacoma, or a proper superior court or United State District Court
in the jurisdiction in which Executive last worked, or where Executive is
engaged in violating the Agreement.  Executive and Company agree that the choice
of venue lies solely in the discretion of Company.  Executive agrees to submit
to the personal jurisdiction of the courts identified herein, and agrees to
waive any objection to personal jurisdiction in these courts, including but not
limited to any claim that any such suit, action or proceeding has been brought
in an inconvenient forum.


G.    NON-DISPARAGEMENT.


AT ALL TIMES DURING THE EXECUTIVE’S EMPLOYMENT WITH COMPANY AND FOLLOWING
TERMINATION OF THAT EMPLOYMENT BY EITHER EXECUTIVE OR COMPANY, EXECUTIVE WILL
NOT PUBLICLY DISPARAGE COMPANY OR ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS OR EMPLOYEES.   EXECUTIVE WILL NOT BE IN BREACH OF THIS
PROVISION BY PROVIDING INFORMATION AS REQUIRED BY LAW OR LEGAL COMPULSION.


H.    SURVIVAL.

Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections II A., B. and D., III, IV, and
VI do and shall survive any termination of the Executive’s employment and/or the
assignment of this Agreement by Company to any successor in interest or other
assignee.


I.     SECTION 409A OF THE CODE.

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code.  This Agreement will be administered in
a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A of the Code will have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by Company without the consent of the Executive).


J.     OTHER.

The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement. 
References to Sections are to Sections of this Agreement.  Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

LABOR READY, INC.

 

 

 

By:

 

/s/ James E. Defebaugh

 

 

 

 

 

Name:

 

James E. Defebaugh

 

 

 

 

 

Title:

 

Executive Vice President and General Counsel

 

 

 

 

 

/s/ Chris D. Burger

 

 

 

EXECUTIVE

 

 

 

 

 

By signing this Agreement, I accept and acknowledge that I will abide by the
terms and conditions of this Agreement.  I agree and understand that nothing in
this Agreement shall confer any right with respect to continuation of employment
by Company, nor shall it interfere in any way with my right or Company’s right
to terminate my employment at any time, with or without cause.

12


--------------------------------------------------------------------------------